Exhibit 10.6 AGREEMENT For the PURCHASE OF BUSINESS ASSETS THIS AGREEMENT for the purchase of business assets (hereinafter the “Agreement”) is made and entered into on September 11, 2007, by and between Cyberinformatix, Inc., a Florida Corporation located at 4409 Hoffner Avenue Suite 107, Orlando, Florida 32812 (the “Seller”); and Cyber Informatix, Inc., a Nevada Corporation, with a principal address at 1785 E. Sahara Avenue, Suite 240, Las Vegas, Nevada, 89104, (the “Purchaser”) (together the “Parties”). RECITALS WHEREAS, the Seller offers licensing to users of its software through his website business known as Cyberinformatix. WHEREAS, the Seller conducts business through several domains listed below. WHEREAS, the Seller desires to sell, and the Purchaser desires to buy the tangible and intangible assets of the Seller used in the Cyberinformatix Business including all websites, domain names, marketing rights, copyrights, trademarks, proprietary Software and databases, Source Code, Specifications and any other Proprietary Rights owned by Seller relating to the Cyberinformatix business (collectively, “Business”) and WHEREAS, the undersigned Parties have the authority to enter into this Agreement and will continue to have the authority to execute the Closing Documents and to conclude the transaction described herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which hereby is acknowledged, the Parties, intending to be legally bound, hereto agree as follows: AGREEMENT 1.
